Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 12, 2018

                                     No. 04-18-00550-CR

                                  Vincent CAUDILLO JR.,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6227W
                         Honorable Frank J. Castro, Judge Presiding


                                       ORDER

        Appellant has filed a letter requesting an extension of time to respond to this court’s
August 21, 2018 order. We grant the motion and order this appeal will be dismissed pursuant to
Texas Rule of Appellate Procedure 25.2(d) unless the trial court’s written permission to appeal
and an amended certification showing that Caudillo has the right to appeal are filed in a
supplemental record by September 21, 2018. See Tex. R. App. P. 25.2(d); Whitfield v. State, 111
S.W.3d 786 (Tex. App. –-Eastland 2003, pet. ref’d).



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court